          Case 1:20-cv-00299-AWI-SAB Document 22 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   KELLY TAYLOR,                                      Case No. 1:20-cv-00299-AWI-SAB

12                 Plaintiff,                           ORDER RE STIPULATION TO MODIFY
                                                        SCHEDULING ORDER AND SECOND
13          v.                                          AMENDED SCHEDULING ORDER

14   LIBERTY INSURANCE CORPORATION,                     (ECF No. 21)

15                 Defendant.

16

17         This matter was removed to the Eastern District of California from the Fresno County

18 Superior Court on February 24, 2020. (ECF No. 1.) The scheduling order in this matter issued

19 on May 5, 2020. (ECF No. 11.) On October 22, 2020, the parties filed a stipulation to amend
20 the May 5, 2020 scheduling order and an order amending the scheduling orders was filed on

21 November 4, 2020. (ECF Nos. 12, 13.) On February 12, 2021, a second stipulation was filed to

22 amend the scheduling order. (ECF No. 21.) The Court finds that good cause exists to amend the

23 scheduling order.

24         Accordingly, IT IS HEREBY ORDERED that the May 5, 2020 scheduling order, as

25 amended November 4, 2021, is AMENDED as follows:

26         1.     Expert Disclosures:                           March 5, 2021

27         2.     Supplemental Expert Disclosure:               March 19, 2021

28         3.     Expert Discovery Cutoff:                      March 31, 2021


                                                    1
            Case 1:20-cv-00299-AWI-SAB Document 22 Filed 02/17/21 Page 2 of 2


 1          4.      Dispositive Motion Filing Deadline:         April 9, 2021

 2          All other aspects of the May 5, 2020 scheduling order remain in effect.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        February 16, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
